DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 12/05/2019. Claims 21-26 have been canceled. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 12/05/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:
Reference character 26
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouellette (WO 2017/191543 A1), hereinafter Ouellette.
Regarding claim 1:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”)
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, generate a first output for causing the display device to display a first indication in the display area.” (See at least Ouellette ¶¶ 4 and 65, which disclose “a crew alerting system for a mobile platform” that comprises instructions “configured to cause the processor to: using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area.” These sections also disclose that the flight crew can be responsible for the operation of the mobile platform, which reads on the occurrence being for “a manual system configuration” as recited in the claim limitation.)
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 4, which discloses that “the awareness-enhancing indication [comprises] a textual message.”)
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate a second output for causing the display device to display a second indication in the display area.” (See at least Ouellette ¶¶ 4, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output a second indication in the display area along with the first indication. These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication includes a second textual message next to a graphical supplemental indication.)
Regarding claim 2:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the first and second textual messages are of a same color.” (See at least Ouellette ¶ 81 and FIGS. 3-4, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition.”)
Regarding claim 3:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the first and second textual messages are white.” (See at least Ouellette ¶ 81, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition,” and that the color “white may be used for an awareness-enhancing indication 42 associated with a system state.”)
	Regarding claim 4:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the “awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
	Regarding claim 5:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the supplemental indication is disposed on a same line as the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 6:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the supplemental indication is disposed in front of the second textual message.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the supplemental indication 42B can be included in front of the textual messages 42A.)
Regarding claim 7:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the supplemental indication has a different color than the second textual message.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-4, which disclose that “the dynamic icon of supplemental indication 42-7B may be a colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter. For example, the dynamic icon may transition from red to green to provide a substantially real-time indication of the progress of the relevant condition towards a target state of the dynamic parameter.”)
Regarding claim 8:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the supplemental indication is adjacent to the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 9:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the supplemental indication is a graphical indication.” (See at least Ouellette ¶ 36 and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication.”)
	Regarding claim 10:
Ouellette discloses the “crew alerting system of claim 9,” and further discloses “wherein the graphical indication comprises a circle.” (See at least Ouellette ¶¶ 36, 84, and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication,” and that the graphical indication could be a circle.)
Regarding claim 11:
Ouellette discloses the “crew alerting system of claim 1,” and further discloses “wherein the manual system configuration and the automated system configuration are associated with a same system of the aircraft.” (See at least Ouellette ¶¶ 65 and 87-94, which disclose that the flight crew can be responsible for the operation of the mobile platform or can merely be associated with the operation of the mobile platform, which reads on the invention using a “manual system configuration” and an “automated system configuration,” respectively. These sections disclose examples of system configurations that could conceivably be controlled manually or automatically.)
	Regarding claim 12:
Ouellette discloses the “crew alerting system of claim 11,” and further discloses “wherein the manual system configuration and the automated system configuration perform equivalent actions on the system of the aircraft.” (See at least Ouellette ¶¶ 65 and 87-94, which disclose that the flight crew can be responsible for the operation of the mobile platform, or can alternatively be merely associated with the operation of the mobile platform, which reads on the invention using a “manual system configuration” and an “automated system configuration,” respectively. These sections disclose examples of system configurations that could conceivably be controlled manually or automatically.)
Regarding claim 13:
Ouellette discloses “the crew alerting system of claim 1,” and further discloses an “aircraft.” (See at least Ouellette ¶ 52 and FIG. 1, which disclose that “the disclosure describes an aircraft comprising a system as disclosed herein.”)
Regarding claim 14:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”)
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate an output for causing the display device to display an indication in the display area.” (See at least Ouellette ¶¶ 4, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output an indication in the display area “using data indicative of an existence of a relevant condition associated with the mobile platform.” These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the indication comprising a textual message in a color associated with a status message accompanied by a graphical indication in a color associated with an advisory alert.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-5, which disclose that the indication can be displayed “in a color that is indicative of the criticality or level of alert of the associated relevant condition” and that the graphical supplemental indication can be a “colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter.”)
Regarding claim 15:
		Ouellette discloses the following limitations:
“A method for alerting a crew of a mobile platform of a system configuration associated with the mobile platform using a display area of a crew alerting system of the mobile platform.” (See at least Ouellette ¶ 22, which discloses “a method for alerting a crew of a mobile platform of a relevant condition associated with the mobile platform using a display area of a crew alerting system of the mobile platform.”)
“the method comprising: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, displaying a first indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22 and 65, which disclose that the “method comprises: receiving data indicative of an existence of the relevant condition associated with the mobile platform… and displaying an awareness-enhancing indication associated with the relevant condition in the display area of the crew alerting system of the mobile platform.” These sections also disclose that the flight crew can be responsible for the operation of the mobile platform, which reads on the occurrence being for “a manual system configuration” as recited in the claim limitation.)
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 22, which discloses that “the awareness-enhancing indication [comprises] a textual message.”)
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, displaying a second indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output a second indication in the display area along with the first indication. These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication includes a second textual message next to a graphical supplemental indication.)
Regarding claim 16:
Ouellette discloses the “method of claim 15,” and further discloses “wherein the first and second textual messages are of a same color.” (See at least Ouellette ¶ 81 and FIGS. 3-4, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition.”)
Regarding claim 17:
Ouellette discloses the “method of claim 15,” and further discloses “wherein the first and second textual messages are white.” (See at least Ouellette ¶ 81, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition,” and that the color “white may be used for an awareness-enhancing indication 42 associated with a system state.”)
	Regarding claim 18:
Ouellette discloses the “method of claim 15,” and further discloses “wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the “awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
	Regarding claim 19:
Ouellette discloses the “method of claim 15,” and further discloses “wherein the supplemental indication is disposed on the same line as the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 20:
Ouellette discloses the “method of claim 15,” and further discloses “wherein the supplemental indication is disposed in front of the second textual message.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the supplemental indication 42B can be included in front of the textual messages 42A.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
Viswanatha et al. (US 11,046,452 B1) teaches a head-up display system that allows a pilot view information while flying an aircraft. The information can be presented as images and/or text and can be presented along with supplemental indicators. 
Vautier et al. (US 2016/0083107 A1) teaches a flight alert management system that can present first and second alert messages to a pilot and co-pilot. The alerts can include text and/or graphics to provide “useful information to the pilots” or “communication of flight parameters to an automatic pilot system.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662